SENTENCIA
Los demandantes en los casos de epígrafe cursaron un Requerimiento de Admisiones al Secretario de Justicia bajo lo dispuesto en la Regla 33.1 de las de Procedimiento Civil pero no fijaron en el requerimiento un plazo para contestarlo. Por haber transcurrido en exceso de diez (10) días sin que se contestaran los requerimientos el tribunal de instancia dictó sentencia dando por admitidas las cuestiones objeto del reque-rimiento y en su consecuencia decretó la nulidad de las con-fiscaciones de varios vehículos de motor que alegadamente habían sido utilizados para cargar, transportar, llevar y tras-ladar material relacionado con la bolita.
El Secretario de Justicia recurre ante nos solicitando la revocación de las sentencias dictadas. Sostiene el peticionario que la ley no fija un término para contestar el Requerimiento de Admisiones.
Expedimos orden dirigida a los recurridos para que mos-traran causa por la cual no debían revocarse las sentencias dictadas en vista de nuestra decisión en Menéndez García v. Tribunal Superior, 101 D.P.R. 667 (1973).
La Regla 33.1 establece, en lo que es aquí pertinente:
“Todas las cuestiones sobre las cuales se solicite una admisión se tendrán por admitidas, a menos que dentro de un plazo desig-nado en el requerimiento, que no será menor de 10 días después de su notificación, dentro del plazo menor o mayor que el tribunal concediere mediante moción y notificación, la parte a quien va dirigido el requerimiento notifique y entregue a la parte que requiere la admisión,. ...”
Los recurridos sostienen en su mostración de causa que de no designarse un plazo en el requerimiento se aplica el término de diez (10) días. No tienen razón.
*584Ya en Menéndez, supra, resolvimos que la designación del plazo para contestar el requerimiento de admisión debe apare-cer claramente del escrito original o de uno posterior suple-mentario si es que se interesa el beneficio de una admisión •automática por la falta de la parte requerida en contestar. La Regla BB.l exige la designación del plazo que no será menor de 10 días. Los peticionarios no hicieron designación de plazo.
La Regla 36 federal, equivalente a la 33 nuestra, exige desde 1970 un término de treinta días para contestar. Aunque es deseable que la nuestra contenga un término fijo aún no lo hemos adoptado.
Se revocan las sentencias dictadas por el Tribunal Superior, Sala de Aibonito, en 12 de septiembre de 1975, en las que se declara la nulidad de las confiscaciones de vehículos reali-zadas por el Secretario de Justicia en los casos de los recurri-dos, y en su consecuencia se continuarán los procedimientos •en'el tribunal de instancia.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Rigau disintió en opinión separada.
(Fdo.) Angel G. Hermida

Secretario